              Case 3:20-cr-00295-HZ       Document 17       Filed 10/06/20     Page 1 of 2




Fidel Cassino-DuCloux
Assistant Federal Public Defender
101 S.W. Main Street, Suite 1700
Portland, Oregon 97204
(503) 326-2123 Telephone
(503) 326-5524 Facsimile
Fidel_Cassino-DuCloux@fd.org

Attorney for Defendant




                          IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

 UNITED STATES OF AMERICA,                                             Case No. 3:20-cr-00295-HZ

                                       Plaintiff,           DECLARATION OF COUNSEL IN
                                                         SUPPORT OF UNOPPOSED MOTION
          v.                                                   TO CONTINUE TRIAL DATE

 PATRICK STAFFORD,

                                    Defendant.

         I, Fidel Cassino-DuCloux, declare:

         1.       I am counsel of record in this matter for the defendant, Patrick Stafford.

         2.       A continuance of the current trial date of February 2, 2021, is necessary because

Mr. Stafford has accepted a deferred disposition offer from the government. This requires him to

continue the trial until April 5, 2021, while he fulfills certain requirements. Mr. Stafford asks the

Court to continue his trial date so that he can meet his obligations under the agreement.




Page 1        DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
              TRIAL DATE
              Case 3:20-cr-00295-HZ      Document 17       Filed 10/06/20     Page 2 of 2




         3.       I have spoken with Mr. Stafford and explained the reasons for requesting a

continuance and his rights under the Speedy Trial Act. Mr. Stafford agrees with the reasons for

the continuance and waives his rights to a speedy trial.

         4.       Assistant United States Attorney Ashley Cadotte has been contacted and does not

object to this continuance.

         5.       This declaration is made in good faith and in support of the motion for continuance

of the trial date in this case.

         I declare under penalty of perjury under the laws of the United States that the foregoing is

true and correct to the best of my knowledge and belief and that this declaration was executed on

October 6, 2020, in Portland, Oregon.


                                                /s/ Fidel Cassino-DuCloux
                                                Fidel Cassino-DuCloux
                                                Assistant Federal Public Defender




Page 2        DECLARATION OF COUNSEL IN SUPPORT OF UNOPPOSED MOTION TO CONTINUE
              TRIAL DATE
